I should like, on behalf of the Ghana delegation and on my own behalf, to congratulate the President most warmly on his election to the presidency of the thirty-sixth session of the General Assembly.
271.	His election signifies a well-deserved international recognition of fits vast diplomatic experience, his capacity for hard work and the vitality of his ideas. There is no doubt that his long association with the United Nations will prove to be a major asset in the discharge of his onerous responsibilities as President of the Assembly. In offering him the best wishes of the Government of Ghana, and my delegation, for success in the weeks and months ahead, may I also assure him of our co-operation throughout his term of office.
272.	1 wish also to place on record the deep appreciation of the Government of Ghana for the brilliant and distinguished manner in which his predecessor, Mr. Rudiger von Wechmar, presided over the thirty-fifth session of the General Assembly. We are particularly appreciative of the personal efforts exerted by him in the search for a common basis on which to resume the deadlocked talks on the launching of the global negotiations. Although those efforts were not altogether successful, we none the less commend him for the crucial role he played in formulating the necessary understanding on which those negotiations can, in future, be based.
273.	The Ghana delegation is also grateful to the Secretary-General and to his staff for the courage and dedication shown by them in their work during the past year.
274.	Since all nations must have an equal opportunity of participation in all decisions affecting the world community, U is a source of great delight for us to see new States accede to membership of the Organization. Our delegation is therefore happy to Join other speakers in warmly welcoming the new nations of Vanuatu and Belize as the 155th and 156th States Members of the United Nations. Their admission marks a further step towards the total eradication of colonialism and the ultimate goal of universality in the membership of the United Nations. We, for our part, look forward to fruitful and cordial relations with the Governments and the delegations of Vanuatu and Belize, not only within the United Nations itself but hi other international forums as well.
275.	Since the last session of the General Assembly, the international political scene has been far from encouraging; the political problems facing us have increased in complexity and our capacity to provide respite for an over-weary world continues to be seriously challenged. Critics of the Organization and those who lack faith in it are being furnished with ammunition to denigrate the efforts of the United Nations and to reinforce their belief that we are doomed to failure.
276.	For example, despite several efforts both within and outside the United Nations system, the North-South dialog has so far not resulted in any decisive breakthrough in our endeavors towards the establishment of a new international economic order. The serious attempts to launch the global negotiations have similarly been rendered moribund. The plight of the developing countries continues to worsen from day to day as their development efforts are bedevilled by high payments Imbalances, unemployment, under-employment, Inflation and increasing debt burdens.
277.	Meanwhile, the arms race is speeding up at an alarming rate, resulting in the diversion of resources which, given political will and political courage, could have been utilized to Improve the economic and social conditions of the majority of mankind.
278.	It is therefore self-evident that the Assembly is again convened in the midst of growing challenges for the international community. Whatever successes have been achieved during the last 12 months can only be described as limited. But that fact should not dampen our resolve to continue searching for meaningful but no less urgent solutions. On the contrary, the failures of the post year should increase our awareness of and, sensitivity to the precarious plight of mankind.
279.	Since the inception of the United Nations, and especially over the last 10 years, many calls have been made in this Assembly for urgent steps to be taken by the international community to grapple with the problems of development in such a way that all of us, whether rich or poor, large or small, could take a meaningful part in the international development process and act in concert to eliminate poverty, hunger, malnutrition and all the other attendant ills which continue to afflict mankind.
280.	In spite of those perennial expressions of concern for the lot of humanity throughout the 36-year history of the Organization, there are more people today who are hungry, unsheltered and unclothed the world over than when our international quest for solutions began in earnest. The rich are becoming richer and the- poor poorer and the gap between the have and the have-not nations is widening into an unbridgeable abyss.
281.	If we have awakened to the -wed for tackling this explosive, state of affairs in a realistic manner, it is not necessarily out of a feeling of altruism on the part of the fortunate towards the unfortunate. It seems true to observe that any real determination to apply permanent solutions to this problem stems more out of self-interest. Genuine interdependence among all nations -a concept which may have been misconstrued in the past- has become an imperative factor in international economic relations. Policies pursued in one country or group of countries have a direct effect on the lives of millions in other parts of the world. Self-interest, therefore, dictates that the well-being of the international community should be the primary concern of all.

282.	With such, aspirations in mind, my country is watching with keen interest the personal involvement of leaders of the most powerful industrial countries of the West in attempts to restore the health of the international economy, Our assessment of the situation leads us to conclude that such direct involvement signifies that those nations rightly believe in the capacity of the international community to solve the problems currently besetting the world's economy and that they, like ourselves, refuse to accept failure. We should caution, however, that there is a great danger in seeing solutions in a self-centered perspective which undermines the United Nations in the formulation and application of global solutions. The initiative of those Industrialized countries should be structured in such a manner as would provide valuable inputs by the most privileged to the search for global solutions. Against that background may I be permitted to touch on one or two issues, of special importance to my country.
283.	Because of its relevance to all aspects of development, the question of energy rightly dominates the political and economic thinking of all countries today. The international community has awakened to the fact that the major conventional forces of energy, which have been the basis of the energy balance of the modern world, may be depleted in the not too distant future and may .henceforth be available only at higher prices. Yet the most Important element, which should be given very serious consideration, is that the debilitating, impact of the energy crisis on the economies of the developing countries is massively out of all proportion to their share of total world energy consumption. That crisis has exacerbated general poverty and caused serious disruptions of unprecedented severity In developing countries whose developmental needs coincidentally involve increasing dependence on energy.
284.	The food and agriculture situation in the world today gives cause for apprehension and anxiety. In 1974 the World Food Conference, held at Rome, targeted 1980 as the year by which the international community would have taken such steps as would lead to the complete elimination of hunger and malnutrition," in order that no child, wherever he might be, would go to bed hungry. It is a sad commentary on the efforts of the international community in that regard that today, when the technical ability of the international community to tackle the food problem has increased many times over what it was In 1974, in real terms more people are hungry than when the Conference made that historic resolve. In Africa, where the problems of development are present in their harrowing features, many millions of otherwise able men, women and children continue to face a real threat to their lives merely as a result of hunger and malnutrition in a world of exceptional scientific and technological progress.
285.	Viewed against that disturbing backdrop, the Ghana delegation welcomes the decision of the IMF to broaden the existing compensatory financing facility to help cater for the needs of food-deficit developing countries. We hope that that facility will be greatly improved and expanded as the years go by. In the same vein, we recognize and appreciate the role which the International Bind for Agricultural Development tuts played in recent years in seeking to Increase food production in developing countries.
286.	Much as we appreciate the steps being taken in the direction of general investment in. agriculture, we. are of the view that the initiatives to date, laudable as they are when considered in isolation, constitute a mere drop in the ocean when viewed in comparison with the immensity of actual needs. 1 am led to believe that the level of Investment required effectively to tackle the situation.will amount to something of the order of $600 billion over the next 10 years. That figure sounds really frightening in absolute terms, but it should not be beyond the capacity of the international community when we are investing - $500 billion each year in the production and refinement
of instruments of war and destruction. It should also be possible, given the necessary political will, to divert into agriculture, for the edification of human life, a mere 12.5 per cent of the resources which we now devote, perhaps senselessly, to preparations for the final destruction of our own species. My Government continues to believe that only a speedy implementation of the decisions and recommendations of the 1974 Rome Conference could, avert $ world food crisis, in the immediate future.
287.	The current economic climate demands of all of us an unequivocal determination to take concerted action designed to apply long-term remedies to the ills that beset the international economic system and to create conditions which favor the equal and effective participation of all its members in the development process. My Government, therefore, supports all the efforts still being made to launch the global negotiations. The tribulations which afflict the world should convince all and sundry that these negotiations should not be approached in a spirit of confrontation. They should, rather, be handled in the spirit of a mutual search for meaningful global solutions. In this connection, we are encouraged by recent developments in the preparations for the forthcoming International. Meeting on Co-operation and Development, to be held at Cancun, which we hope will put an end to the hesitations of the recent past and cause them to give way to the wholehearted support of all countries for. successful global negotiations.
288.	I now turn to some of the unsettled political issues of concern to the Government , of Ghana. There Is very little justification for the problem of Namibia remaining unresolved, especially as the principle of freedom involved in the independence of the "territory and close United Nations Involvement in the final processes towards Independence have been accepted tad endorsed. What was outstanding as we faced the Geneva Conference ill January this year was the determination of the ways and means of taking care of residual but none the less important problems. But the entire world was witness to the dismal failure engineered by the racist Pretoria regime Worse still was the reluctance subsequently exhibited by some members of the Security Council when it came to giving the United Nations unequivocal support in its final efforts to restore legality and independence to Namibia. History will faithfully record that some delegations, which only a year ago hailed the United Nations independence plan, have today launched initiatives to modify Security Council resolution 435 (1978) and, it seems to us, even the independence plan. This sudden turn-about, unless properly handled, may very well result in the loss of the valuable gains made through that resolution.
289. Under the guise of; a willingness to negotiate, the Fascist Pretoria regimes has openly engaged in delaying tactics, if not a rejection of its earlier commitment to the independence plan for Namibia, in a desperate effort to perpetuate its illegal occupation of that territory. It is for this reason that we are naturally skeptical of the efforts to modify the basic elements of resolution 435 (1978). It has been obvious over the past months that, instead of bringing no closer to a solution, these new attempts to alter the conscience embodied in resolution 435 (1978) have rather encouraged Pretoria to be more defiant and to resort to ever more desperate and repressive measures to defend and preserve its apartheid system, to perpetuate its illegal occupation of Namibia and to dominate the entire southern region of Africa. It has stepped up its reign of terror, designed to suppress the massive upsurge of nationalist feelings, by killing and maiming schoolchildren and detaining trade.union leaders and workers. A measure of its confidence, derived from the moral and material support it continues to receive from the most powerful and influential countries of the West, is the unprovoked and frequent attacks which it launches against neighbouring independent African States.
230. In the context of our common search for international peace and security and the establishment of harmonious relations among States, we are compelled to condemn most vehemently the armed aggression against the People's Republic of Angola by the armed forces of the racist . Pretoria regime on 23 August 1981. We expect South Africa to make amends in due course by paying  Angola full and fair compensation for the damage to lives and property it has thus sustained. 
291.	In this regard, the Ghana delegation would like to take this opportunity to express its pleasure at and support for the outcome of. the eighth emergency special session on Namibia, which adopted a progressive resolution [resolution ES-812] to deal with the problem. The overwhelming support enjoyed by that resolution should persuade even the most hesitant of States Members of the United Nations to rally to the international effort to discipline the racist regime, to bring the Territory of Namibia , to legality and Independence, and completely to eradicate the system of apartheid.
292.	The impasse over Namibia underscores the view of the overwhelming majority of the international community that sterile negotiations with the racist regime have gone oh for far too long and that the time has come for the international community to isolate South Africa politically and economically,
293.	It is against this stern background that my Government and delegation have noted with considerable interest the joint statement issued on 25 September 1981 by the five Western countries associated with the quest for a speedy solution to the Namibia question. We note with a high sense of anticipation that, in the words of the joint statement, "It is therefore now possible to identify more clearly the issues involved and a process for their resolution which would lead to the implementation of Security Council resolution 435 (1978)".
294.	The recent incidents in the Middle East, especially the Israeli bombing raids on Iraq and the Lebanese capital, Beirut, have again underlined the grave dangers which the situation there represents for international security. It is true that a tenuous peace is now holding in the region, but the frequent resort to military and terrorist action means that much mote is now needed than mere verbal condemnation.
295.	Tho Middle Bast conflict has remained unresolved for too long and has claimed far too many innocent lives. In my Government's view, any attempt to find a solution will obviously not succeed unless it adequately addresses two basic issues: the establishment of a line of communication between the major conflicting parties, and the settlement of the question of a permanent home for the Palestinians.
296.	Thus, Ghana believes that in the present tense climate a realistic solution should contain the following elements: first, all parties to the conflict should start talking with each other instead of talking at each other.
297.	Secondly, the Palestinians should not be forced into accepting others to speak on their behalf. Arrangements whereby they are represented by other interests are unrealistic, inequitable and must be changed. Like the overwhelming majority of the United Nations membership, Ghana recognizes the PLO as the authentic representative organ of the Palestinian people. Happily, other international competences such as the QAU, the non-aligned movement and the European Community, have all accorded the PLO its due recognition as the body which should be involved in ail political negotiations relating to the future of the Palestinians.
298.	Thirdly, Israel should withdraw from the Arab territories it has occupied since 1967. We fully share the international consensus that Israel's policies in the occupied territories, marked by expropriation of land, eviction of local populations and the establishment of settlements, do not only constitute serious violations of international law but have seriously undermined prospects of peace in the region. The most influential friends of Israel, who number among the most powerful Member States of the Organization, owe it as a duty to humanity to review their posture in order to facilitate the achievement of a lasting solution.
299.	It is a matter of deep regret for the Ghana delegation that we are beginning this session with a number of unsettled regional conflicts. The Iran-Iraq war, the situations in Afghanistan and Kampuchea readily come to mind. The early resolution of these conflicts would bring to an cud unnecessary human suffering and also remove the threat to the peace and stability of the regions concerned.
300.	Ghana, therefore welcomes the efforts of the Secretary-General to find an acceptable basis for ending the conflict in Afghanistan. We are also happy to endorse the outcome of the International Conference on Kampuchea held in July, and hope that the Ad Hoc Committee established at the end of the deliberations will redouble its efforts to elaborate proposals on which serious negotiations can commence on the basis of General Assembly resolution
301.	My delegation Is equally concerned with the conflict situations in Africa because of the enormous suffering which they entail for our peoples and, more Importantly, because these conflicts seriously undermine the continent's ability to mobilize its resources, concert its actions and improve upon the already difficult economic and social conditions of its peoples. Ghana, therefore, appeals for the exercise of maximum restraint on all sides, as this is necessary for defusing these situations in a manner consistent with the region's imperative needs for socio-economic development.
302.	My delegation would like, in this context, to express Ghana's gratitude to the organizers of the International Conference on Assistance to Refugees in Africa held at Geneva in April this year, which, we believe, served to arouse the conscience of the international community and make it more urgently aware of the magnitude of the refugee problem on that unfortunate continent. It is now universally acknowledged that Africa has the largest number of refugees and that African countries, already faced with grave socio-economic dilemmas, stand in need of urgent help from the international community. We none the less appreciate the spirit of co-operation and generosity demonstrated at the Conference by Governments which responded readily to the International appeal.
303.	It is Ghana's hope that what has been accomplished at Geneva will serve as the forerunner of greater international support for the long-term needs of African refugees.
304.	Another issue of serious concern to the Government of Ghana is that of disarmament and arms control, which constitutes one of the greatest challenges facing the international community. Expenditures on military technology and on research devoted to armaments are growing at an alarming rate. This terrible phenomenon continues apparently without due consideration for the fact that in a world of action and reaction the security of nations is not automatically enhanced by resort to high levels of armaments.
305.	It is therefore a matter of deep regret for the Ghana delegation that no serious negotiations have been started with a view to implementing Important disarmament agreements suspended two years ago, in spite of the innocent protestation? of the. big Powers.
306.	While we call for an early resumption of talks, It is equally essential to emphasize the need for the exercise of the greatest flexibility on the part of all concerned if meaningful progress is to be made towards dispelling today's climate of distrust.
307.	It is important that we break the psychological barrier of mutual suspicion and, instead, maintain a healthy momentum in the disarmament talks and negotiations. Ghana consequently welcomes the second special session of the General Assembly devoted to disarmament planned for 1982. We sincerely hope that the second special session will provide an opportunity for the international community to examine the whole question seriously, with a view to reaching agreement on those areas where progress has not been made since the first session, including fundamental issues which have impeded meaningful progress. My delegation stands ready to co-operate with
others in order to ensure a successful outcome of this special session.
308.	There is no denying that the United Nations provides an essential instrument for achieving the objectives of world peace and security. It is our Obligation, therefore, not only to show abiding faith in the Organization but also to strengthen its capacity for peaceful action on behalf of the world community.
309.	Peace-keeping operations necessarily form an essential pail of the activities of the United Nations. By stationing military contingents in sensitive areas, the Organization has helped substantially to contain Or defuse situations which would otherwise have exploded into major armed conflicts. Such activities have been criticized by some, but the critics cannot be blind to the objective fact that they have been an invaluable factor in establishing an appropriate climate for the settlement of serious disputes. The lot of the United Nations soldier is an especially difficult one, and it is only when we contemplate the damage that could result from the absence of peacekeeping forces from the flash-points of conflict that we can appreciate how important it is that Member States extend their full support to United Nations peace-keeping operations.
310.	Among the most serious problems which the United Nations peace-keeping operations have faced over the years arc delays in the payment of assessed contributions and the insufficiency of voluntary contributions. We are aware of the difficulties encountered in soliciting financial contributions to the United Nations peace-keeping activities. It seems obvious,, however that persistent denial of adequate means is undermining the United Nations peace-keeping efforts to such a point that we shall all stand to lose if this trend is allowed to continue. We therefore hope that all Member States will endeavour to review current attitudes in the interest of a more positive appreciation of the peace-keeping role of the United Nations and thus accord it all the support required.
311.	The United Nations provides the appropriate forum for the promotion of international security, peace and prosperity, all of which our world cannot afford to do without. A strong and effective United Nations demands, above all, that we keep the principles of the Charter inviolate. The United Nations, is our best creation. Let us give it a growing chance to serve, unwell. Let us give, it full and unequivocal support.
